Case 1:18-cv-07291-VSB-RWL Document 74-30 Filed 08/10/20 Page 1 of 3




                  EXHIBIT 29
                     Case 1:18-cv-07291-VSB-RWL Document 74-30 Filed 08/10/20 Page 2 of 3
AYRO, Inc. Annual report pursuant to Section 13 and 15(d)                                                                              8/3/20, 2(09 PM




 Annual report pursuant to Section 13 and 15(d)

   Cover    Financial Statements    Notes to Financial Statements       Accounting Policies    Notes Tables     Notes Details


 SHAREHOLDERS' EQUITY

                                                                            12 Months Ended
        SHAREHOLDERS' EQUITY
                                                                              Apr. 30, 2013
  Shareholders' Equity
  SHAREHOLDERS' EQUITY                 NOTE 14 - SHAREHOLDERS' EQUITY

                                       Reverse Stock Split

                                       Effective May 28, 2013, the Company amended its Certificate of Incorporation, as amended,
                                       pursuant to which the Company effected a one-for-seven reverse split of the Company’s
                                       issued and outstanding shares of common stock (the Reverse Stock Split) and reduced the
                                       number of authorized shares of common stock by the same ratio, from 100 million to
                                       14,285,715, by filing a Certificate of Amendment to the Certificate of Incorporation (the
                                       Certificate of Amendment) with the Secretary of State of Delaware to effectuate such
                                       amendment. The total issued and outstanding common stock was decreased from
                                       approximately 6,954,766 shares to 993,538 shares. All results reported in this annual report
                                       include the effects of the Reverse Stock Split.

                                       The purpose of the Reverse Stock Split was to raise the per share trading price of WPCS
                                       common stock to regain compliance with the $1.00 per share minimum bid price requirement
                                       for a continued listing on the NASDAQ Capital Market. In order to maintain the WPCS
                                       listing on the NASDAQ Capital Market, on or before June 24, 2013, the Company’s common
                                       stock was required to have a minimum closing bid price of $1.00 per share for a minimum of
                                       ten prior consecutive trading days, which was achieved.

                                       As previously reported, the holders of a majority of the issued and outstanding shares of
                                       common stock of the Company, at the annual shareholder meeting held on February 28,
                                       2013, granted discretionary authority to the Company’s board of directors to effectuate a
                                       reverse stock at a range from 1-for-2 up to 1-for-10. On May 6, 2013, the Company’s board
                                       of directors authorized the Reverse Stock Split pursuant to a unanimous consent in lieu of a
                                       meeting.

                                       Section 16(b) Settlement

                                       On August 7, 2006, Maureen Huppe, a stockholder of the Company, filed suit in the United
                                       States District Court Southern District of New York, against defendants Special Situations
                                       Fund III QP, L.P. and Special Situations Private Equity Fund, L.P. (collectively SSF), former
                                       stockholders of the Company, alleging violations of Section 16(b) of the Securities Exchange
                                       Act of 1934, 15 U.S.C. § 78p (b) (Section 16(b)). SSF made sales of 20,445 shares of the
                                       Company’s common stock from December 15, 2005 to January 30, 2006, at prices ranging
                                       from $64.26 to $88.34 per share. On April 12, 2006, SSF purchased 95,209 shares of the
                                       Company’s common stock at $49.00 per share.

                                       The complaint sought disgorgement from SSF for any "short-swing profits" obtained by
                                       them in violation of Section 16(b), as a result of the foregoing sales and purchases of the
                                       Company’s common stock within periods of less than nine months while SSF was a
                                       beneficial owner of more than 10% of the Company’s common stock. The complaint sought
                                       disgorgement to the Company of all profits earned by SSF on the transactions, attorneys’ fees
                                       and other expenses. While the suit named the Company as a nominal defendant, it contained
                                       no claims against nor sought relief from the Company.

                                       On June 13, 2012, the parties executed a court approved settlement which resolved this
                                       Section 16(b) action. Pursuant to this settlement, SSF agreed to pay the Company $529,280
                                       in disgorgement of short-swing profits, less the fees and expenses agreed upon by the
                                       plaintiffs of $272,539 in connection with the settlement, resulting in the remainder, or
                                       $254,361, paid to the Company. The Company recorded the net proceeds as additional paid-
                                       in capital.

                                       Stockholder Rights Plan


https://ir.ayro.com/sec-filings/annual-reports/xbrl_doc_only/247                                                                           Page 1 of 2
                     Case 1:18-cv-07291-VSB-RWL Document 74-30 Filed 08/10/20 Page 3 of 3
AYRO, Inc. Annual report pursuant to Section 13 and 15(d)                                                                             8/3/20, 2(09 PM




                                       On February 24, 2010, the Company adopted a stockholder rights plan. The stockholder
                                       rights plan was embodied in the Rights Agreement dated as of February 24, 2010 (the Rights
                                       Agreement) between the Company and Interwest Transfer Co., Inc. (the Rights Agent). In
                                       connection with the Rights Agreement, the Company declared a dividend of one preferred
                                       share purchase right (a Right) for each outstanding share of the Company’s common stock to
                                       stockholders of record at the close of business on March 8, 2010. Each Right entitled the
                                       registered holder, subject to the terms of the Rights Agreement, to purchase from the
                                       Company one one-thousandth (1/1000th) of a share of Series D Junior Participating Preferred
                                       Stock, $0.0001 par value (the Preferred Stock) at a purchase price of $15.00, subject to
                                       adjustment.

                                       In connection with the Purchase Agreement, on December 4, 2012, the Company and the
                                       Rights Agent entered into Amendment No. 1 (the Amendment) to the Rights Agreement, to
                                       accelerate the expiration of the Rights (as defined in the Rights Agreement) to December 4,
                                       2012. As a result of the Amendment, the Rights expired and the Rights Agreement
                                       terminated effective 5:00 p.m., New York City time, on December 4, 2012.

                                       Shelf Registration Statement

                                       On April 15, 2010, the Company filed a registration statement on Form S-3 using a “shelf”
                                       registration process. In connection with the Purchase Agreement, on December 5, 2012,
                                       Post-Effective Amendment No. 1 to Form S-3 was filed to deregister all unsold shares of
                                       common stock registered under the Registration Statement, and to terminate the effectiveness
                                       of the Registration Statement.




https://ir.ayro.com/sec-filings/annual-reports/xbrl_doc_only/247                                                                          Page 2 of 2
